THE THIRTEENTH COURT OF APPEALS

                                    13-14-00725-CV


                        Dos Republicas Coal Partnership
                                        v.
David Saucedo, as Floodplain Administrator and County Judge of the Maverick County
       Commissioners Court, and the Maverick County Commissioners Court


                                   On Appeal from the
                     293rd District Court of Maverick County, Texas
                          Trial Cause No. 14-03-29340-MCV


                                      JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and remanded to

the trial court.   The Court orders the judgment of the trial court REVERSED and

REMANDED to the trial court for further proceedings consistent with its opinion. Costs

of the appeal are adjudged against appellees.

       We further order this decision certified below for observance.

October 8, 2015